Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments and remarks submitted March 30, 2021 have been fully considered, and found persuasive to put the application in conditions for allowance. Particularly, as discussed in applicants’ remarks, achieving a temperature in the range of from 28oC to 30oC for tissue or fluid in the interior of the joint as recited in the claim is critical for a minimizing transient pain caused by capsaicin, which in combination with flex the joint 5 times and other steps recited in claim 1 make the administration of high dose (1 mg) of capsaicin locally to the joint practically acceptable.
Since the provisional double patenting rejection over copending application 16/631277 is the only rejection remaining and 16/631277 has the same effective filing date of this application, the provisional double patenting rejection is withdrawn for advancing the prosecution to allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627